Case: 18-50635      Document: 00516194682         Page: 1     Date Filed: 02/08/2022




            United States Court of Appeals
                 for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 8, 2022
                                   No. 18-50635                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellant,

                                       versus

   Samuel Tanel Crittenden,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:17-CR-2039-2


   Before Dennis, Elrod, and Costa, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          After a jury convicted Samuel Crittenden of possession with intent to
   distribute 500 grams or more of methamphetamine, he moved for a new trial
   under Federal Rule of Criminal Procedure 33(a). Rule 33 “allows a district
   court to vacate any judgment and grant a new trial if the interest of justice so
   requires.” Eberhart v. United States, 546 U.S. 12, 13 (2005) (quoting Fed. R.
   Crim. P. 33). The district court granted Crittenden’s motion and the United
   States timely appealed.
          The panel issued majority and dissenting opinions in August 2020.
Case: 18-50635         Document: 00516194682               Page: 2       Date Filed: 02/08/2022




                                           No. 18-50635


   United States v. Crittenden, 971 F.3d 499 (5th Cir. 2020), withdrawn, 827 F.
   App’x 448 (5th Cir. 2020). After further reflection, in October 2020, the
   panel remanded the case for the limited purpose of allowing the district court
   to clarify whether it had granted a new trial because the evidence was
   insufficient to support a conviction or that, despite the sufficiency of the
   evidence, it “preponderated heavily against the guilty verdict.” *                        See
   Crittenden, 827 F. App’x at 449 (citing United States v. Herrera, 559 F.3d 296,
   302 (5th Cir. 2009)).
           On remand, the district court made clear that, though the evidence
   was sufficient to support a conviction, the court had cautiously reweighed the
   evidence and found that it preponderated heavily against Crittenden’s guilt.
   Specifically, the district court concluded that the evidence failed to show that
   Crittenden had knowledge of the nature of the controlled substance he
   possessed—as was required to convict him of possessing methamphetamine
   with the intent to distribute. Thus, the district court had concluded that it


           *
               There are significant differences between finding that the evidence was
   insufficient to support the verdict and granting a new trial. “In this Circuit, the generally
   accepted standard is that a new trial ordinarily should not be granted unless there would be
   a miscarriage of justice or the weight of evidence preponderates against the
   verdict.” United States v. Wright, 634 F.3d 770, 775 (5th Cir. 2011) (quoting United States
   v. Wall, 389 F.3d 457, 465 (5th Cir. 2004)) (quotation marks omitted). Even where “the
   evidence is sufficient to support a conviction,” the district court may grant a new trial if it
   “cautiously reweighed” the evidence and concluded that it “preponderated heavily against
   the guilty verdict.” Herrera, 559 F.3d at 302. We review a district court’s decision to grant
   a new trial for abuse of discretion. United States v. Hoffman, 901 F.3d 523, 552 (5th Cir.
   2018).
            In contrast, there is insufficient evidence only when, taking all inferences in favor
   of the verdict, “no rational juror could have found guilt beyond a reasonable doubt.” Id. at
   541 (quoting United States v. Sanjar, 876 F.3d 725, 744 (5th Cir. 2017)). When a court finds
   the evidence insufficient, the defendant must be acquitted. Burks v. United States, 437 U.S.
   1, 10–11 (1978). Acquittal is required even when the defendant moved only for a new
   trial. Id. at 17. We review de novo a district court’s holding that the evidence was
   insufficient to support the jury’s verdict. Hoffman, 901 F.3d at 541.




                                                 2
Case: 18-50635      Document: 00516194682             Page: 3   Date Filed: 02/08/2022




                                       No. 18-50635


   would be a miscarriage of justice to let the verdict stand and granted
   Crittenden’s motion for a new trial.
           We find no error in the district court’s decision, which we review for
   abuse of discretion. United States v. Hoffman, 901 F.3d 523, 552 (5th Cir.
   2018). Under binding Supreme Court and circuit precedent, a district court
   is permitted to carefully reweigh evidence, make credibility assessments, and
   act as a “thirteenth juror” in considering a motion for a new trial. Tibbs v.
   Florida, 457 U.S. 31, 42, 45 n.22 (1982); see also United States v. Arnold, 416
   F.3d 349, 361 (5th Cir. 2005) (noting that the district “court has the authority
   to make its own determination regarding the credibility of witnesses” on a
   Rule 33 motion for a new trial); United States v. Robertson, 110 F.3d 1113, 1117
   (5th Cir. 1997) (noting that the district court “may weigh the evidence and
   may assess the credibility of the witnesses during its consideration of the
   motion for new trial”).
           Binding circuit precedent permits a district court to grant a new trial
   even where “the evidence is sufficient to support a conviction” but
   nevertheless “preponderate[s] heavily against the guilty verdict.” Herrera,
   559 F.3d at 302. Here, the district court “did not simply disregard the jury’s
   verdict in favor of one it felt was more reasonable.” Robertson, 110 F.3d at
   1119.    Indeed, the district court cautiously reweighed the evidence,
   determined that a mistake had been committed, and permissibly granted a
   new trial to “prevent a miscarriage of justice.” Id. at 1119–20.
                                   *        *         *
           The judgment of the district court is AFFIRMED.




                                            3
Case: 18-50635         Document: 00516194682              Page: 4       Date Filed: 02/08/2022




                                          No. 18-50635


   Gregg Costa, Circuit Judge, dissenting: 1
           The Constitution twice says that juries decide criminal cases. U.S.
   CONST. art. III, § 2, cl. 3; id. amend. VI. The jury right’s reappearance in the
   Sixth Amendment is no mere encore. The Bill of Rights includes the jury
   right among many guarantees for criminal defendants, whereas Article III
   requires juries as a structural protection. This original jury requirement
   ensures that unelected judges are not the only actors in our judiciary. “Just
   as suffrage ensures the people’s ultimate control in the legislative and
   executive branches, jury trial is meant to ensure their control in the
   judiciary.” Blakely v. Washington, 542 U.S. 296, 306 (2004); see also AKHIL
   REED AMAR, AMERICA’S CONSTITUTION: A BIOGRAPHY 237 (2005).
           Article III’s command that all trials “shall be by Jury” is why, for the
   first century of our Republic, a defendant could not elect to have a judge
   decide his fate. See Thompson v. Utah, 170 U.S. 343, 353–55 (1898); Home Ins.
   Co. v. Morse, 87 U.S. (20 Wall.) 445, 451 (1874) (citing Cancemi v. People, 18
   N.Y. 128 (1858)); see also Patton v. United States, 281 U.S. 276 (1930)
   (allowing bench trials); Recent Development, Accused in Multiple Prosecution
   Held to Have Absolute Right to Waive Jury Trial, 59 COLUM. L. REV. 813, 814
   (1959) (“Until shortly after the turn of the century, the federal courts and
   most state courts applied the common law rule that a jury trial can not be


           1
             I originally issued this dissent when the court affirmed the district court’s grant
   of a new trial in 2020. See United States v. Crittenden, 971 F.3d 499 (5th Cir. 2020). The
   court later withdrew that opinion, noting some confusion about whether the district court’s
   order—which “speaks repeatedly of the insufficiency of the evidence against Crittenden—
   supported an acquittal for insufficient evidence as opposed to a new trial based on the
   court’s view that the evidence weighed against the verdict. 827 F. App’x 448, 450 (5th Cir.
   2020). On remand, the district court confirmed that the assumption in the original panel
   opinion was correct; the granting a new trial on the ground that the evidence preponderated
   against the verdict. As I believe the evidence (which of course has not changed since our
   original ruling) heavily favors the verdict, I maintain this dissent.




                                                4
Case: 18-50635      Document: 00516194682           Page: 5    Date Filed: 02/08/2022




                                     No. 18-50635


   waived in a felony case in which the defendant enters a plea of not guilty.”).
   In other words, the jury right is as much about jurors as it is about defendants.
   Cf. Powers v. Ohio, 499 U.S. 400, 409 (1991) (holding that prospective jurors
   have the right not to be excluded based on race).
          The jury’s constitutional role in deciding criminal trials leaves little
   room for judicial second-guessing. Our review of verdicts is therefore quite
   limited. See, e.g., Burks v. United States, 437 U.S. 1, 16–17 (1978). Likewise,
   the authority to grant a new trial when there is enough evidence to support
   the verdict, but the judge would weigh the evidence differently, is in some
   tension with Article III and the Sixth Amendment. As a result, although we
   review the grant of a new trial only for abuse of discretion, we have repeatedly
   warned that its discretion is not unbridled. United States v. Arnold, 416 F.3d
   349, 360 (5th Cir. 2005); United States v. Robertson, 110 F.3d 1113, 1118 (5th
   Cir. 1997). Above all, a district court cannot use the new-trial power to
   “usurp the jury’s function.” United States v. Tarango, 396 F.3d 666, 672 (5th
   Cir. 2005); see also Arnold, 416 F.3d at 360; Robertson, 110 F.3d at 1118. Only
   “exceptional” circumstances warrant the strong medicine of a “thirteenth
   juror.” United States v. Sinclair, 438 F.2d 50, 51 n.1 (5th Cir. 1971) (Wisdom,
   J.) (quoting 2 CHARLES ALAN WRIGHT, FEDERAL PRACTICE AND
   PROCEDURE § 553, at 487 (1969)).
          To prevent judges from too often taking a seat in the jury box, a district
   court may grant a new trial only when the evidence weighs so heavily against
   the verdict “that it would be a miscarriage of justice to let the verdict stand.”
   Arnold, 416 F.3d at 360 (citation omitted); see also FED. R. CRIM. P. 33(a)
   (allowing court to grant new trial if “the interest of justice so requires”).
   Those words bear repeating: a miscarriage of justice. The jury’s verdict in
   this case comes nowhere close to that. Indeed, far from a case in which the
   evidence “preponderate[s] heavily against the verdict,” Arnold, 416 F.3d at
   360, the great weight of the evidence supports this one.



                                           5
Case: 18-50635     Document: 00516194682           Page: 6   Date Filed: 02/08/2022




                                    No. 18-50635


          Beaucoup evidence shows that Crittenden knew he possessed a
   controlled substance. I’ll start with what should end the matter: Crittenden
   said as much. When agents confronted him about handing the bag to his wife,
   Carla Dominguez, he told them that he “thought” or “believed” it contained
   marijuana. The district court reasoned that, “if anything,” Crittenden’s
   confession showed merely that he “believed the bags contained marijuana.”
   So apparently the validity of the verdict rendered by twelve citizens turns on
   whether the defendant said “I believed” instead of “I knew.”             This
   belief/knowledge distinction defies real life. People don’t use the mens rea
   terms found in the United States Code when confessing. And they often try
   to hedge their culpability. The jury recognized Crittenden’s confession for
   what it was.    It’s because of their broader understanding of everyday
   situations and language that jurors are better positioned to decide the facts
   than judges trained in the law. As this case shows, we have a proclivity for
   how-many-angels-can-dance parsing.
          Crittenden’s wife also admitted Crittenden’s knowing participation in
   drug trafficking. The jury heard recordings of her telling the buyer that she
   was “working with her husband” and mentioning “trafficking marijuana
   with her husband.”
          The statements of Crittenden and his wife are direct evidence of his
   knowledge. Standing alone they are strong evidence of guilt.
          But wait—there’s more.
          Most drug cases rely on circumstantial evidence to prove state of
   mind. See United States v. Cano-Guel, 167 F.3d 900, 904 (5th Cir. 1999).
   There was plenty of that here. Yet the district court ignored most of it,
   focusing only on the confession that the court rationalized away. That failure
   to grapple with other incriminating evidence alone is an abuse of discretion.
   See Hernandez v. Lynch, 825 F.3d 266, 271–72 (5th Cir. 2016) (holding that




                                         6
Case: 18-50635     Document: 00516194682           Page: 7   Date Filed: 02/08/2022




                                    No. 18-50635


   the BIA abused its discretion when it ignored evidence that counseled against
   its ruling); United States v. Ouedraogo, 531 F. App’x 731, 745 (6th Cir. 2013)
   (unpublished) (reversing grant of new trial because the district court’s
   “rationale . . . overlook[ed], or improperly discount[ed], much of the
   evidence”).
          Overlooking the circumstantial evidence is a more glaring problem
   because it is so compelling. Dominguez testified that she and Crittenden
   were worried about having the plastic tub in their house because they
   “assumed that it was drugs.” She said that Crittenden wanted the tub out of
   their house and that he “probably” put its contents into the suitcases because
   she did not. See United States v. Ayala-Tapia, 520 F.3d 66, 69 (1st Cir. 2008)
   (explaining that defendant’s packing heavily wrapped drugs in suitcase could
   support inference of knowledge because legal substances would not need
   such heavy wrapping). Crittenden then took the suitcases to his friend’s
   house on Byway. Critically, when Dominguez needed to deliver ten bundles
   of methamphetamine for the sale, Crittenden went alone to retrieve that
   exact amount of the drug from the stash—a stash that also included
   marijuana. The jury understood that it’s ridiculous to think that Crittenden
   randomly picked one of several bags without knowing its contents and
   happened to select one that contained exactly ten bundles of
   methamphetamine and no marijuana.           Would Crittenden have risked
   retrieving the wrong drugs or quantity given how dangerous the drug trade
   is? Cf. United States v. Araiza-Jacobo, 917 F.3d 360, 368 (5th Cir. 2019)
   (explaining   that    large   quantity    of     drugs—5.1    kilograms    of
   methamphetamine—showed knowledge because “a drug trafficker would
   not have entrusted the shipment to an untested courier”).
          The only reasonable inference that can be drawn from this evidence is
   that Crittenden moved the drugs out of the tub and into the suitcases before
   he transported them to the Byway residence. Indeed, his wife acknowledged



                                         7
Case: 18-50635       Document: 00516194682            Page: 8   Date Filed: 02/08/2022




                                       No. 18-50635


   that was “probably” the case and, other than her, who else in their home
   would have transferred the drugs from the tub to the suitcases?
          Courts in this circuit tell every jury, “The law makes no distinction
   between the weights to be given either direct or circumstantial evidence.”
   FIFTH CIRCUIT PATTERN JURY INSTRUCTIONS (CRIMINAL CASES) § 1.08
   (2019); see also McFadden v. United States, 576 U.S. 186, 192 n.1 (2015).
   Jurors are not the only people in the courthouse to whom that instruction
   applies.    Failure to give any meaningful weight to the substantial
   circumstantial evidence of Crittenden’s knowledge warrants reversal. See
   United States v. McCarter, 250 F.3d 744, 2001 WL 274753, at *3 (5th Cir. Feb.
   23, 2001) (unpublished per curiam) (reversing new-trial grant when district
   court concluded that evidence of knowledge was circumstantial); see also
   United States v. Campos, 306 F.3d 577, 580 (8th Cir. 2002) (reversing new-
   trial grant because the district court discounted circumstantial evidence of
   intent to distribute).
          Because granting Crittenden a new trial based on the weight of the
   evidence defies these basic principles, it should not be surprising that the
   ruling may not have had much—if anything—to do with the evidence of
   knowledge. The sequence of events is telling. The district court granted the
   new trial in a one-page order that said an opinion would follow. That order
   did not mention anything about weak evidence of knowledge. And despite
   the fact that the evidence presented at trial would have been freshest in the
   court’s mind when it granted the motion, it took five months to give a reason
   for doing so.
          At a status conference after it finally issued the order explaining the
   new-trial grant, the court added:
                   I think if it was up to the Fifth Circuit I’m going to
          get reversed, quite frankly, but I went over the PSR this




                                            8
Case: 18-50635        Document: 00516194682             Page: 9      Date Filed: 02/08/2022




                                         No. 18-50635


           morning. Mr. Crittenden is facing 292 to 365 months and I
           think that’s the reason I considered . . . granting a new trial
           because I was very reluctant to issue that type of sentence.
   The district court doubled down at Dominguez’s sentencing:
                   Counsel, as I informed you sometime back, maybe last
           week, I’m going to grant a new trial for Mr. Crittenden.
                   I am—his guideline range is 292 to 365 months and he’s
           facing a 20-year mandatory minimum. I can’t . . . even go the
           20-year mandatory minimum on him and I’m certainly not
           going to go 292 months.
                   He had a limited role in what his wife was doing and she
           got him into this. Very limited role.
   At the end of the hearing, the district court turned its attention back to
   Crittenden. It warned: “Mr. Crittenden, you’re facing 292 to 365 months.
   If you go to trial again and you lose, those guidelines are not going to change
   and I’ve given you every opportunity.”
           There is nothing in either of the district court’s discourses about
   believing ≠ knowing—only a repeated concern about the sentence Congress
   required. The district court’s concern was not unfounded; Congress has
   since agreed with its view and reduced the minimum sentence Crittenden
   would face. But another standard jury instruction applies to judges as well:
   When deciding guilt, “[y]ou should not be concerned with punishment in
   any way.” 2 FIFTH CIRCUIT PATTERN JURY INSTRUCTIONS (CRIMINAL



           2
              Under the First Step Act, Crittenden faces a ten rather than twenty-year
   minimum. That new law would apply whether we reinstate the guilty verdict from the first
   trial or the jury at a new trial returns another one. In either case, the sentencing would




                                               9
Case: 18-50635       Document: 00516194682              Page: 10      Date Filed: 02/08/2022




                                         No. 18-50635


   CASES) § 1.22 (2019); see also United States v. Merlino, 592 F.3d 22, 34 (1st
   Cir. 2010) (explaining that a district court’s concern about a defendant’s
   lengthy mandatory sentence undermined its decision to grant a new trial).
           Much to the district court’s surprise, we are allowing it to throw out
   the jury’s verdict. That raises another point. What is going to be different at
   the next trial? In other words, won’t another guilty verdict be just as much
   of a “miscarriage of justice” as this one? The evidence showing knowledge
   won’t change, so we may be starting a cycle of citizens serving as jurors in
   this case only to see their work undone. If the court thinks there is actually
   insufficient evidence to support guilt—a determination that results in an
   acquittal rather than a new trial—then it should just say so and save future
   jurors the hassle. Otherwise, it should not require a new trial based on
   disagreement about state of mind, the quintessential fact issue that juries get
   to decide. See Thompson v. Syntroleum Corp., 108 F. App’x 900, 902 (5th Cir.
   2004) (explaining that summary judgment on “state of mind” questions is
   “discouraged because intent is a question of fact quintessentially within the
   province of the factfinder”). Indeed, the majority opinion cites no case
   affirming a new-trial grant based on a judge’s disagreement with how a jury
   weighed evidence on the inference-laden question of knowledge.
           Ultimately, this case pits the deference we owe district judges on
   discretionary matters against the deference judges owe juries. Both the
   district judge and the jury saw and heard the evidence. Between the two, the
   choice is easy given the overwhelming evidence of Crittenden’s guilt. I go
   with the citizens who missed work and had to rearrange family
   responsibilities because they showed up to do their civic duty. When it comes



   occur after the effective date of the First Step Act. See United States v. Gomez, 960 F.3d
   173, 177 (5th Cir. 2020).




                                              10
Case: 18-50635     Document: 00516194682            Page: 11   Date Filed: 02/08/2022




                                     No. 18-50635


   to commonsense questions like the ones this trial posed, the perspective of a
   single judge is no match for the collective wisdom that a jury of varied
   backgrounds and experiences brings to bear.
          Yet the district court—now with our court’s blessing—concluded
   that the cross-section of the El Paso community that found Crittenden guilty
   committed a miscarriage of justice. (I guess I too would have been party to
   that miscarriage of justice as I think the jury got it right.) This judicial
   override of the jury’s verdict disrespects their service.




                                          11